DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/26/22 has been entered. 

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities. Appropriate correction is required:  
In claim(s) 1, the term ‘operable’ should be amended to recite ‘configured to’. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 21 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In particular, the specification does not describe with a sufficient level of detail the construction of the algorithm utilized to predict length of hospital stay from the step count data.  The specification appears to provide a single mention in ¶76 that algorithms may be used to predict a stay, but no further detail is given after the initial mention.  The lack of detail means that a result has been claimed (i.e., prediction of stay), but no corresponding explanation is present to shown how such a result is achieved. See MPEP § 2163.03(V) (though not an original claim in this instance, the guidance pertaining to the unsupported claiming of an achieved result applies here).  Thus, claim(s) 21 constitutes new matter unsupported by the original disclosure.   

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-17 and 19-21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Each of claim(s) 1 and 9 now recite the limitation
‘and wherein the ambulatory routine is tailored to the patient based on an ambulation goal for a particular day and a type of the medical procedure the patient underwent, a number of steps between each physical marker allowing the physical route to be tailored to the ambulation goal’
(emphasis)

The phrase ‘a number of steps between each physical marker allowing the physical route to be tailored to the ambulation goal’, in context, does not make clear which previous function / method step / element is modified by or introduces the phrase in question.  The phrase appears to be a fragmentary clause that does not clearly link to specific preceding language.  To wit, the phrase appears to be a ‘random’ inclusion of detail regarding a physical marker feature that does not logically follow the immediately preceding limitation defining particulars of the ambulatory routine.  Examiner suggests generally amending the claim(s) to more clearly link one or more preceding limitation(s) with the phrase in question in order to clarify which feature is being modified by the phrase.  

Claim(s) 9 recites ‘data from patients’ in the preamble of the claim(s) and then ‘each patient of a plurality of patients’.  It is not clear, in the context of the claim(s), whether each recitation of ‘patient’ and ‘patients’ refers to the same one or distinct group(s) of patients.  A similar situation arises mutatis mutandis with the twice recitation of ‘a medical procedure’ in the preamble and first limitation of claim(s) 9. Examiner suggests amending the claim(s) to recite
9. (Currently Amended) A method of analyzing ambulation data from a plurality of patients after a medical procedure, the method comprising:
assigning each patient of  [[a]] the plurality of patients a wearable biosensor device after the plurality of patients undergo  [[a]] the medical procedure;

and interprets the claim(s) as such.
Claim(s) 9 then goes on to recite ‘the patient’ where claim(s) 9, as shown immediately above, recites ‘each patient’ and ‘plurality of patients’.  It is not clear, in the context of the claim(s), whether ‘the patient’ is the same one (conditionally) patient as the recited ‘each patient’ of the ‘patients’ (plural).  Examiner suggests amending the term ‘the patient’ in claim(s) 9 to instead recite ‘each 

In claim(s) 21, the term ‘poor’ is a subjective term which does not have a clearly ascertainable scope in the context of claim(s) language.  See MPEP § 2173.05(b)(IV). 

Claim(s) 2-17 and 19-21 is/are rejected due to its/their respective dependence on claims 1 and 9. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Representative claim 1 recites 
1. (Currently Amended) A method of monitoring ambulation therapy after a medical procedure, the method comprising:
providing a patient with an ambulatory routine to allow the patient to achieve daily step count goals, wherein the ambulatory routine includes a physical route to guide the patient that includes steps to satisfy the daily step count goals, the physical route including different physical locations of a specific place, wherein a unique physical marker is present at each of the different physical locations to indicate a corresponding physical location, and wherein the ambulatory routine is tailored to the patient based on an ambulation goal for a particular day and a type of the medical procedure the patient underwent, a number of steps between each physical marker allowing the physical route to be tailored to the ambulation goal;
monitoring the ambulatory routine using a wearable biosensor device operable to track steps of the patient;
recording the steps of the patient in following the ambulatory routine;
and displaying ambulation data on at least a display of the biosensor device or an external display on a periodic basis, the ambulation data including data related to the recorded steps of the patient. 

	The recitation of a method of monitoring ambulation therapy comprising providing a patient a walking routine including a route with markers, monitoring the routine using a sensor to track steps of the patient, recording the steps, and displaying data encompasses performance of the limitation in the mind but for the recitation of mere extrasolutionary activity (i.e., data gathering and nominal output) (2019 Guidance – hereafter ‘2019 PEG’ - p. 55; see also MPEP § 2106.05(a), (d) and (g)).  For example, under BRI, ‘monitoring’ a routine encompasses a clinician giving a patient a walking route in rehab and (mentally) ‘monitoring’ the patient (i.e., assessing their progress, considering their abilities) as they walk along the route. If a claim, under BRI, covers performance of the limitations in the mind but for the mere recitation of extrasolutionary activity, then the claim falls within the “Mental Processes” grouping of abstract ideas.  Accordingly,  the claim recites an abstract idea under the step 2A prong one of the Mayo framework as set forth in the 2019 PEG.
	This judicial exception is not integrated into a practical application.  Claim 1 only recites the additional elements of ‘providing’ a ambulatory routine having a physical route tailored for the patient, monitoring with a ‘biosensor’, ‘recording’, and ‘displaying’ data — mere extrasolutionary activity — without sufficiently physical / tangible particular detail that would tie the otherwise abstract ‘monitoring’ of the claim(s) into a specific practical application  (2019 PEG p. 55 - the instant claim, for example, does not tie into a particular machine, a sufficiently particular form of data or signal collection, or a sufficiently particular form of computing componentry) or otherwise demonstrate a meaningful linkage to a particular technology such that the claim(s) as a whole are not a monopoly on the exception.  More particularly, the ‘providing’ step is recited with no single physical component or structure that achieves the ‘providing’ (i.e., the actual action of ‘providing’ is broadly recited as ‘providing’ per se without a particular device or implement that facilitates the showing of the route to the patient) such that the providing step appears to show the claim(s) as a whole monopolizing the abstract act of ‘monitoring’ a patient.  A similar analysis is then made for the act of ‘recording’ and ‘displaying’ which entail no adequate structure to show any other integration of the abstract ‘monitoring’.  The biosensor as claimed is broadly recited and generic.  Independent claim(s) 9 encounter the same issues as claim(s) 1 mutatis mutandis -— the abstract act of ‘analyzing’ data then not adequately integrated into a practical application by the broadly recited ‘assigning’ and ‘instructing’ of patients nor the ‘recording’ of data per se.  Dependent claim(s) 2-3, 5, 7-8, 10-11, 13, 15-17, and 19-20 encounters the same issues mutatis mutandis as the claim(s) from which they depend in that the claim(s) merely recites extrasolutionary activity at a generic level (i.e., ‘displaying’ per se) in a manner that does not adequately integrate with the abstract steps of ‘monitoring’ and/or ‘analyzing’.  Dependent claim(s) 4, 12, and 21 merely add detail to the abstract portions of the claim(s) from which they depend but do not otherwise encompass any additional elements which tie the claim(s) into a particular application / integration.  Dependent claim(s) 6 and 14 encompass generic computer functions on generic computer elements, i.e., storing data in memory, see MPEP § 2106.05(d)(II).  Accordingly, the claim(s) are not integrated into a practical application under step 2A prong two.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of extrasolutionary activity (i.e., providing a route and recording data therefrom, displaying the data without further integration into the ‘monitoring’ or ‘analyzing’) and otherwise generic computer elements (i.e., a generic server for holding data) cannot amount to significantly more than an abstract idea.  For the independent claim portions and dependent claims which provide additional elements of extrasolutionary data gathering and output, MPEP § 2106.05(g) establishes that mere data gathering for determining a result does not amount to significantly more
2106.05(g)    Insignificant Extra-Solution Activity 
Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. 
As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula". 437 U.S. at 590; 198 USPQ at 197; Id. (holding that step of adjusting an alarm limit variable to a figure computed according to a mathematical formula was "post-solution activity"). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 79, 101 USPQ2d 1961, 1968 (2012) (additional element of measuring metabolites of a drug administered to a patient was insignificant extra-solution activity).
Examiners should carefully consider each claim on its own merits, as well as evaluate all other relevant considerations, before making a determination of whether an element (or combination of elements) is insignificant extra-solution activity. In particular, evaluation of the particular machine and particular transformation considerations (see MPEP § 2106.05(b) and (c), respectively), the well-understood, routine, conventional consideration (see MPEP § 2106.05(d)), and the field of use and technological environment consideration (see MPEP § 2106.05(h)) may assist examiners in making a determination of whether an element (or combination of elements) is insignificant extra-solution activity. Note, however, that examiners should not evaluate the well-understood, routine, conventional consideration in the Step 2A Prong Two analysis, because that consideration is only evaluated in Step 2B.
This consideration is similar to factors used in past Office guidance (for example, the now superseded Bilski and Mayo analyses) that were described as mere data gathering in conjunction with a law of nature or abstract idea. When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following: 
(1) Whether the extra-solution limitation is well known. See Bilski v. Kappos, 561 U.S. 593, 611-12, 95 USPQ2d 1001, 1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); Flook, 437 U.S. at 593-95, 198 USPQ at 197 (a formula would not be patentable by only indicating that is could be usefully applied to existing surveying techniques); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1937 (Fed. Cir. 2017) (the use of a well-known XML tag to form an index was deemed token extra-solution activity). Because this overlaps with the well-understood, routine, conventional consideration, it should not be considered in the Step 2A Prong Two extra-solution activity analysis.
(2) Whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention). See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715-16, 112 USPQ2d 1750, 1755 (Fed. Cir. 2014) (restricting public access to media was found to be insignificant extra-solution activity); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1242, 120 USPQ2d 1844, 1855 (Fed. Cir. 2016) (in patents regarding electronic menus, features related to types of ordering were found to be insignificant extra-solution activity). This is considered in Step 2A Prong Two and Step 2B. 
(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). This is considered in Step 2A Prong Two and Step 2B.
Below are examples of activities that the courts have found to be insignificant extra-solution activity: 
Mere Data Gathering:
i. Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);
Some cases have identified insignificant computer implementation as an example of insignificant extra-solution activity. See e.g., Fort Props., Inc. v. Am. Master Lease LLC, 671 F.3d 1317, 1323-24, 101 USPQ2d 1785, 1789-90 (Fed. Cir. 2012); Bancorp Servs., LLC v. Sun Life Assur. Co. of Canada, 687 F.3d 1266, 1280-81, 103 USPQ2d 1425, 1434-35 (Fed. Cir. 2012). Other cases have considered these types of limitations as mere instructions to apply a judicial exception. See MPEP § 2106.05(f) for more information about insignificant computer implementation.
For claim limitations that add insignificant extra-solution activity to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea), examiners should explain in an eligibility rejection why they do not meaningfully limit the claim. For example, an examiner could explain that adding a final step of storing data to a process that only recites computing the area of a space (a mathematical relationship) does not add a meaningful limitation to the process of computing the area. For more information on formulating a subject matter eligibility rejection, see MPEP § 2106.07(a). 
	The insignificant extrasolutionary activity of providing a route, recording along that route, and then displaying a general result of the data gathering, as presently limited, cannot provide an inventive concept.  The otherwise generic computer elements in the other claim(s) (i.e.,  mere ‘servers’ to hold data) also cannot provide an inventive concept as per MPEP § 2106.05(d)(II).  The claim(s) are not eligible under step 2B.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-12, 14-17, and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Appleboom (research publication Mobile Phone-Connected Wearable Motion Sensors to Assess Postoperative Mobilization). 

For claim 1, Appleboom teaches A method of monitoring ambulation therapy after a medical procedure [abstract], the method comprising:
providing a patient with an ambulatory routine to allow the patient to achieve daily step count goals, [p. 6 Walking Course]
wherein the ambulatory routine includes a physical route to guide the patient that includes steps to satisfy the daily step count goals, [p. 6 Walking Course with distances marked]
the physical route including different physical locations of a specific place, [p. 6 walking course with markings] 
wherein a unique physical marker is present at each of the different physical locations to indicate a corresponding physical location, [p. 6 meter lines marked]
 and wherein the ambulatory routine is tailored to the patient based on an ambulation goal for a particular day and a type of the medical procedure the patient underwent, [procedure design of research method including patient selection in pp. 3-4 constitute(s), under BRI, a form of a routine based on a particular day’s goal and type of medical procedure] 
a number of steps between each physical marker allowing the physical route to be tailored to the ambulation goal; [see § 112(b) rejection — not clear what this limitation modifies; consider markings of p. 6 which encompass a number of steps for each patient] 
monitoring the ambulatory routine using a wearable biosensor device operable to track steps of the patient; [with Fitbit on pp. 5-6]
recording the steps of the patient in following the ambulatory routine; [with Fitbit on pp. 5-6] 
and displaying ambulation data on at least a display of the biosensor device or an external display on a periodic basis, the ambulation data including data related to the recorded steps of the patient. [web interface p. 6, p. 13; graphs throughout pp. 10-12 constitute(s), under BRI, a form of displaying on an external display] 

For claim 2, Appleboom teaches The method of claim 1, wherein the ambulation data for the patient is displayed in comparison to an average patient undergoing the medical procedure.  [displays against controls and gold standard of Figs. 2-4]

For claim 3, Appleboom teaches The method of claim 1, wherein the ambulation data is displayed in comparison to an ambulation goal of the ambulatory routine. [e.g., gold standard of pp. 7-10 constitute(s), under BRI, a form of a ‘goal’ by which the patients are compared and displayed in Figs. 2-4] 

For claim 4, Appleboom teaches The method of claim 1, further comprising analyzing the ambulation data to determine compliance with post procedure metrics. [analysis and results of pp. 7-13 constitute(s), under BRI, a form of a determination of compliance with post-procedure metrics (i.e., provided instructions in p. 6)] 

For claim 6, Appleboom teaches The method of claim 1, wherein the recorded steps are stored in a medical institution server accessible by medical professionals. [access by web interface (a server) in p. 6 and 13]

For claim 7, Appleboom teaches The method of claim 1, wherein the ambulation data is displayed to the patient on the biosensor device. [display of Fitbit Zip in Fig. 1 (including step data per 2016 CNet article — provided in pertinent prior art as evidence that Fitibit Zip of Appleboom has a display viewed by wearer)]. 

For claim 8, Appleboom teaches The method of claim 1, wherein the ambulation data is displayed on a display device accessible to the patient. [display of Fitbit Zip in Fig. 1 (including step data per 2016 CNet article — provided in pertinent prior art as evidence that Fitibit Zip of Appleboom has a display viewed by wearer)]. 

For claim 9, Appleboom teaches A method of analyzing ambulation data from patients after a medical procedure, [abstract] the method comprising:
assigning each patient of a plurality of patients a wearable biosensor device after the plurality of patients undergo a medical procedure; [study population each given a Fitbit pp. 3-5] 
instructing each patient of the plurality of patients to adhere to a daily ambulatory routine to allow the patient to achieve daily step count goals, [procedure p. 6] 
wherein the ambulatory routine includes a physical route to guide the patient that includes steps to satisfy the daily step count goals, the physical route including different physical locations of a specific place, wherein a unique physical marker is present at each of the different physical locations to indicate a corresponding physical location, [marked walking route p. 6]
and wherein the ambulatory routine is tailored to the patient based on an ambulation goal for a particular day and a type of the medical procedure the patient underwent, a number of steps between each physical marker allowing the physical route to be tailored to the ambulation goal; [patients selected for study in pp. 3-5 to then follow a specific (tailored) route in p. 6]
recording step data from the biosensor device associated with each patient of the plurality of patients; [measuring with Fitbit pp. 5-6]
and analyzing each patient's ambulation data including the recorded step data to determine optimal steps for the ambulatory routine associated with the medical procedure. [analysis and results pp. 7-12]

For claim 10, Appleboom teaches The method of claim 9, wherein the ambulation data for at least one of the plurality of patients is displayed in comparison to an average patient undergoing the medical procedure. [displays against controls and gold standard in Figs. 2-4]

For claim 11, Appleboom teaches The method of claim 9, wherein the ambulation data for each patient is displayed in comparison to an ambulation goal of the ambulatory routine. [displays against controls and gold standard of Figs. 2-4]

For claim 12, Appleboom teaches The method of claim 9, further comprising analyzing the ambulation data for at least one of the plurality of patients to determine compliance with post procedure metrics. [analysis and results of pp. 7-13 constitute(s), under BRI, a form of a determination of compliance with post-procedure metrics (i.e., provided instructions in p. 6)]

For claim 14, Appleboom teaches The method of claim 9, wherein the recorded step data are stored in a medical institution server accessible by medical professionals. [access by web interface (a server) in p. 6 and 13]

For claim 15, Appleboom teaches The method of claim 9, wherein the ambulation data is displayed to each of the patients on the biosensor device. [display of Fitbit Zip in Fig. 1 (including step data per 2016 CNet article — provided in pertinent prior art as evidence that Fitibit Zip of Appleboom has a display viewed by wearer)].

For claim 16, Appleboom teaches The method of claim 9, wherein the ambulation data is displayed on a display device accessible to each of the patients. [display of Fitbit Zip in Fig. 1 (including step data per 2016 CNet article — provided in pertinent prior art as evidence that Fitibit Zip of Appleboom has a display viewed by wearer)].

For claim 17, Appleboom teaches The method of claim 1, wherein the specific place includes a health care/medical institution, a hospital, or a building. [hospital bed during rehab (i.e., hospital and/or inpatient rehab facility) per p. 6] 

For claim 20, Appleboom teaches The method of claim 1, further comprising providing the patient with a different ambulatory routine to allow the patient to achieve a step count goal tailored to an ambulation goal set for another day. [optional further 10 meters in p. 6]

For claim 21, Appleboom teaches The method of claim 9, further comprising:
identifying patients at risk for poor outcomes or long length of hospital stay; [relationship between accuracy and worsening of status on p. 14 constitute(s), under BRI, a form of identifying a risk of ‘poor’ outcome – see § 112(b) rejection]
or predicting length of hospital stay based on predictive algorithms to operationalize step count data from the wearable biosensor devices. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appleboom in view of Friedman (US 20150305654 A1).

For claim(s) 5 and 13, Appleboom fails to teach the route displayed as a map. 
Friedman teaches a ambulation rehabilitation method [abstract] including displaying a walking route as a map on an external display [end of ¶62]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the method and system of Appleboom to incorporate the map display of Friedman (e.g., displaying the Fitbit data on a map of the assigned route of p. 6 of Appleboom) in order to aid in assessing patient movement. As motivated by Friedman ¶¶3-7. 

Response to Arguments
Applicant’s arguments with respect to the cited references have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN S MELHUS/           Examiner, Art Unit 3791